101 F.3d 685
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Jaime PINEDA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-2783.
United States Court of Appeals, Second Circuit.
May 24, 1996.

Appearing for Appellant:  Jaime Pineda pro se, Sandstone, Mn.
Appearing for Appellee:  Judith Lieb, Ass't U.S. Att'y, EDNY, Brooklyn, N.Y.
E.D.N.Y.
AFFIRMED.
Before:  KEARSE, WINTER and CALABRESI, Circuit Judges.
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was submitted by petitioner pro se and by counsel for respondent.


1
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed.


2
Petitioner pro se Jaime Pineda, previously convicted of a federal narcotics offense following his plea of guilty before then-District Judge Joseph M. McLaughlin, appeals from an order of the United States District Court for the Eastern District of New York, Edward R. Korman, Judge, dismissing his petition pursuant to 28 U.S.C. § 2255 to vacate his conviction on the grounds that his plea was involuntary and that he did not receive effective assistance of counsel at his plea hearing.  On this appeal, Pineda contends that he is entitled to be released from custody because the government failed to register his indictment with the State of New York.  This claim is not properly before us because it was not raised in the district court,  see, e.g., Sales v. Harris, 675 F.2d 532, 540 (2d Cir.), cert. denied, 459 U.S. 876 (1982), and, in any event, it is frivolous.


3
The claims that Pineda did raise in the district court were properly dismissed, substantially for the reasons stated in Judge Korman's Memorandum and Order dated September 21, 1995.


4
The order dismissing the petition is affirmed.